Citation Nr: 0839429	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-28 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as nervous condition and panic disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel





 

INTRODUCTION

The veteran served on active duty from May 31, 1977 to June 
23, 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2006 by the 
Department of Veteran Affairs (VA) Milwaukee, Wisconsin 
Regional Office (RO).


FINDINGS OF FACT

An acquired psychiatric disorder (for which compensation may 
be paid) was not present during service, a psychosis was not 
manifest within a year of service, and any current 
psychiatric disorder is not attributable to any event or 
injury during service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in the June 2006 letter, which 
was provided before the adjudication of the veteran's claim.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  VA 
attempted to obtain private records referenced in VA 
treatment records, but this hospital imposes a fee to obtain 
the relevant records.  As VA has no funds to pay these 
charges, the veteran was asked to obtain the relevant records 
and to submit them to the VA (he did not).  The veteran's 
service treatment records and Social Security Administration 
medical records were obtained, and the veteran was provided a 
VA medical examination related to this claim.  The veteran 
has declined a hearing on this matter, and the Board does not 
have notice of any additional evidence which is relevant that 
the VA has failed to obtain.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim, and therefore, no further assistance to develop 
evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as a psychosis, is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran is currently claiming a disability for an 
acquired psychiatric disorder, claimed as nervous condition 
and panic disorder.  The veteran contends that his time in 
Military Basic Training caused him trauma that resulted in 
his acquired psychiatric disorder.

The record shows the veteran's February 1977 pre-entrance 
examination revealed no abnormalities.  The veteran also 
indicated that he had no problems with depression or nervous 
problems of any sort.  The veteran entered active service on 
May 31, 1977.  A Basic Training Record reflects difficulties 
adjusting to Basic Military Training began on his third day 
of training, and resulted in the veteran being recommended 
for counseling.  This Basic Training Record further notes 
that the veteran was admitted to a military hospital June 6, 
1977 for what his nonmedical officers termed "nervousness."  
After a mental evaluation was performed, the veteran was 
diagnosed with "adjustment reaction to adult life, secondary 
to schizoid personality, chronic severe, manifested by 
shyness, over-sensitivity, avoidance of competitive 
relationship, excessive daydreaming and inability to express 
ordinary aggressive feelings appropriately."  Due to this 
diagnosis, the veteran was recommended for, and granted, 
immediate separation from military service.  It was 
specifically noted on the veteran's Recommendation for 
Administrative Separation that this character and 
behavior/personality disorder was not "LOD" (line of duty) 
as it "EPTS" (existed prior to service).  

The post service evidence is all more than a year after 
service.  A November 1983 private treatment note discusses he 
veteran's post service treatment in particular detail.  The 
examiner notes that the veteran began receiving treatment at 
the facility in 1977, which consisted of individual therapy, 
medications in-patient treatment, and half-way house 
placements.  This note fails to indicate what conditions 
caused the veteran to receive this treatment, but the 
examiner notes that the veteran presented "on many occasions 
as highly anxious, complaining of aches and sensations, 
confusion, irritability and episodic alcohol abuse."  
Significantly, the examiner links the veteran's treatment at 
this facility to issues related to "school difficulties, 
family issues, grief issues surrounding his mother's death, 
relationship difficulties and court [sic] dependency 
issues."  

The first post-service diagnosis of the veteran's mental 
condition of record is contained in an October 1984 
readmission note.  At this time, the veteran complained of 
periodic episodes of depression related to the death of his 
mother.  The veteran indicated that he had experienced 
periods of depression prior to his mother's death, but not of 
the same severity as was present after her death.  Based on 
the veteran's previous mental health records and his then 
complaints, the examiner diagnosed the veteran with (1) 
dysthymic disorder, (2) probable mixed personality disorder, 
with avoidant and dependent features, and (3) alcohol and 
cannabis abuse, episodic.  

The earliest documented evidence of the veteran's claimed 
panic disorder appears some thirteen years after the veteran 
separated from service (1977-1990).  A December 1990 private 
treatment note indicates the veteran's diagnosis of panic 
disorder with agoraphobia and obsessive compulsive disorder.  
The examiner notes that the veteran has excessive and 
obsessive fears of dying, which the veteran reports 
experiencing since his "nervous breakdown" while in the 
military.  At this stage, the examiner was not prepared to 
fully accept the veteran's account of his disorder and 
prescribed a treatment plan to "include ongoing therapy 
sessions to explore possible causes of [the veteran's] 
obsessive fears, and relaxation exercises to reduce the high 
level of anxiety."  

The next extensive psychiatric evaluation of record is a 
December 2001 private examination.  The examiner noted that 
the veteran had not sought treatment for his condition since 
1993, but returned on this occasion due to work related 
issues.  The examiner linked the veteran's symptoms to a 
general fear of rejection and diagnosed panic disorder 
without agoraphobia, obsessive/compulsive disorder, and 
dependent personality disorder.  

At the veteran's initial April 2004 VA psychiatric evaluation 
the examiner noted the veteran's mental health history.  
During this visit, the veteran described having a "nervous 
break" during Military Basic Training, which involved 
insomnia and anorexia; however, this account is not supported 
by the veteran's service treatment records.  The veteran also 
reported that at the age of five years old his family 
physician described him as having "nervous tension."  The 
examiner also noted the veteran's report of past treatment 
for anxiety disorders, agoraphobia, and obsessive compulsive 
tendencies.  After taking into account the veteran's view of 
his mental health, the examiner diagnosed generalized anxiety 
disorder, and panic disorder with agoraphobia.  

In August 2006, the veteran received a VA medical examination 
related to his claim.  During this examination, the examiner 
noted the veteran's "chaotic" upbringing and family life as 
factors in his present mental condition.  In fact, the 
examiner opined specifically that the veteran's family 
environment resulted in the veteran "developing a very 
dependent personality orientation with schizoid features."  
The examiner made note of the veteran's initial denial of any 
anxious symptoms and his ultimate concession of such 
diagnoses after some probing.  Upon completing this 
examination, the examiner diagnosed the veteran with (1) 
obsessive-compulsive personality disorder, (2) generalized 
anxiety disorder, (3) panic disorder with agoraphobia, and 
(4) personality disorder not otherwise specified with 
dependent, schizoid and self-defeating features.  In a 
November 2006 supplementary medical opinion associated with 
this examination, the VA examiner retracted an opinion that 
the veteran's anxiety disorder was service connected, stating 
that such a determination was "totally incorrect."  
Instead, the VA examiner opined that the veteran's acquired 
psychiatric disorders were not aggravated or caused by 
military service.  

In reviewing the evidence, the Board notes that a disorder 
which was ultimately diagnosed during service, a personality 
disorder, is not a disability for which compensation may be 
paid.  Personality disorders are not diseases or injuries 
within the meaning of applicable legislation pertaining to 
disability compensation, and while in service the veteran was 
diagnosed with a schizoid personality disorder.  See 
38 C.F.R. § 3.303(c).  

The Board notes that the veteran has multiple diagnoses of 
generalized anxiety and panic disorder with agoraphobia; 
however, there is no medical evidence of record connecting 
these acquired psychiatric disorders to the veteran's 
military service.  The Board has considered the veteran's 
statements, as to his belief that his acquired psychiatric 
disorders, claimed as nervous condition and panic disorder 
are related to his military service; however, the veteran, as 
a lay person, is not competent to offer a medical diagnosis 
or to assert medical causation of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  To the extent that 
the veteran's testimony may be interpreted as linking his 
disorders to military service, the Board concludes that the 
testimony has less probative value than the November 2006 VA 
medical opinion specifically indicating these acquired 
disorders were not caused by or aggravated by his military 
service.  Additionally, the veteran's reason for separation 
was not based on a diagnosis of an acquired psychiatric 
disorder, or any nervous or anxious condition.  

In sum, because the disorder which was ultimately diagnosed 
during service is not a disability for which compensation may 
be made, and there is no medical opinion indicating that the 
veteran's currently has a psychiatric disorder (for which 
compensation may be paid) which is related to service, a 
basis upon which to establish service connection has not been 
presented.  A psychiatric disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service. 


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as nervous condition and panic disorder, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


